DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 06/27/2019, 11/15/2019 and 05/12/2020 have been considered by the Examiner.

Response to Preliminary Amendments/Status of Claims
Claims 1-20, filed 06/27/2019, are under considerations. Claims 2-20 are amended to correct formalities and remove multiple dependencies. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
i) in line 9, it is missing recitations to properly define the “a period of time” to be within 1 hour to 90 days for consistency with the “a period of time” recited for the first and second pre-catalyst solutions; and
ii) in line 16, it recites “the homogenous catalyst” twice but it should instead recite “the homogeneous catalyst” and “the alpha olefin” which are mixed to make oligomers of the linear alpha olefin.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 contradicts claim 1 which recites that the first and second pre-catalyst solutions are added to a catalyst pre-formation unit to form the homogenous catalyst which is then added to the reaction vessel. The scope of the invention is unclear because claim 13 seems to by-pass the catalyst pre-formation unit to feed the first and second pre-catalyst solutions into the reaction vessel directly. The same issue exists in claim 14. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wöhl et al. (US 2004/0005034; cited by Applicants in the IDS filed on 06/27/2019).

Regarding claim 16, the claimed homogenous catalyst is considered a product-by-process: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.”—see MPEP 2113 I.
  Wöhl teaches aging/storing two catalyst pre-solution for a period of 5 days and then mixing the two catalyst pre-solution to make a homogenous catalyst wherein the first catalyst pre-solution comprises a modifier and alkyl aluminum and wherein the second catalyst pre-solution comprises ligand and Cr. The catalyst prepared by Wöhl anticipates the claimed homogeneous catalyst. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11-12, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wöhl et al. (US 2004/0005034; cited by Applicants in the IDS filed on 06/27/2019).

Regarding claim 1, Wöhl teaches an improved method for making an oligomerization catalyst with the following benefits: 

b)	obtaining an oligomerization catalyst with high/optimized activity, selectivity, and long-term storage stability (up to 26 days, see Table 1) [0032]-[0037]. 
The improved catalyst preparation method comprises the steps of premixing two pre-catalyst solutions: 1) the first solution comprises first solvent, co-catalyst (alkyl aluminum activator) and a modifier [0037]-[0044] and 2) the second solution comprises a mixture of second solvent, Cr compound and ligand ([0044] and Fig. 1 labels 1-2 which is discussed in [0045]-[0047]). The two pre-catalyst solution can be aged/stored for a long time ([0044]) wherein increased activity and C6 selectivity are greater at 5 days and 25 days compared to pre-catalyst solutions that are only stored/aged for 0 day (Table 1 and [0065]-[0071]). The disclosed storage/aging time of the first and second pre-catalyst solutions being 0-26 days (i.e. 23 or less hours and up to 26 days) overlaps the claimed periods of time being 1 hours to 90 days; this overlap establishes a prima facie case of obviousness—see MPEP 2144.05 I.
The mixed catalyst solutions can also be aged and is then charged to the reactor; the reactor is pressured with ethylene to start the oligomerization reaction to make 1-hexene ([0063], and [0073]-[0075]).
It is noted that Wöhl does not explicitly suggest the claimed “wherein the reaction vessel comprises an alpha olefin” since Wöhl seems to add the catalyst to the reaction vessel and then pressurize with ethylene to start the oligomerization ([0068] and [0074]).

Therefore, and before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have included ethylene in the reaction vessel to help stabilize the oligomerization catalyst.

Regarding claim 2, Wöhl teaches Cr(II) and Cr(III) organic salts ([0038]).
Regarding claim 3, Wöhl teaches PNPNH ligands ([0066]).
Regarding claim 4, Wöhl teaches [H4E]X modifier ([0017]).
Regarding claim 5, Wöhl teaches MAO co-catalyst ([0017]).
Regarding claim 6, Wöhl teaches using toluene for the first and second solvents ([0065]-[0067]).
Regarding claim 7, Wöhl teaches storing the first solution at ambient temperature (20°C) [0066]-[0067] which reads on removing heat generated from the combination of the organoaluminum and the modifier since any heat generated from this reaction is dissipated to the ambient surrounding.
Regarding claim 8, Wöhl teaches storing the first and second solution under nitrogen/inert atmosphere ([0066]-[0067]). 
Regarding claims 11-12, Wöhl teaches storing the two solution for 5 days.
Regarding claim 15, Wöhl teaches maintaining the homogenous catalyst at 20°C ([0074]) which is expected to sustain its catalytic activity.
 Regarding claim 17, Wöhl teaches aging/storing the homogenous catalyst for up to 24 hours (Table 2).
Regarding claims 18-19, Wöhl oligomerizing ethylene to make 1-hexene (Tables 1-2).

Allowable Subject Matter
Claims 9-10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  a thorough search of pertinent prior art did not locate a teaching or a suggestion for circulating the first or second pre-catalyst solution through pump and cooler to maintain temperature at 0-50°C. Also, no prior art was located to teach or suggest adding a solvent to the homogenous catalyst before adding the homogenous catalyst to the reaction vessel containing the alpha olefin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/ALI Z FADHEL/Primary Examiner, Art Unit 1772